Title: Memorandum for Colonel Richard Humpton, 5 December 1776
From: Washington, George
To: Humpton, Richard (Colonel)



[Trenton] Dec. 5th 1776.

To enquire into the situation of the troops under General Lee and let me know where they are—by what rout they march—& what Stages they will make—and other matters which may be necessary to know. Also to enquire into the State of the regiments from Ticonderoga where they are—the Situation they are in—and under whose command—whether their term of Service is expired—whether in that case, they will consent to continue a while longer in service, A fortnight for instance—and other matters which may be useful to know.
Moreover to enquire what Militia are with Gen. Williamson, belonging to the State of New Jersey, where any other of the militia of the said state are assembled, under what officers—how appointed &ca. In short I wish to know the whole force that is collected, where and what may be expected from them.
The Militia should be encouraged to turn out under proper officers—not in a confused and disorderly manner—and join the army or assemble in the vicinity of it enquire into the article of provisions &ca

G. Washington

